In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Nassau County (Lawrence, J.), dated January 16, 2004, which, inter alia, denied his objections to an order of the same court (Watson, S.M.), dated December 8, 2003, denying his petition for a downward modification of his child support obligation.
Ordered that the appeal is dismissed, without costs or disbursements.
The appeal must be dismissed, since the appellant failed to order and settle a transcript of the hearing (see CPLR 5525 [a]; *676Cangro v Cangro, 244 AD2d 310 [1997]; Matter of Baiko v Baiko, 141 AD2d 635 [1988]). H. Miller, J.P., Adams, Goldstein and Spolzino, JJ., concur.